DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 20 in the reply filed on 3/9/22 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1-13, 20, for example, claim 1, line 7 and 12 recites the limitation “the tool”, however lines 1-3 recites the limitations of “a pneumatic tool”, and “a tool”.  Therefore the recitation of “the tool” in the same or subsequent claim is unclear because it is uncertain which of the tools was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0000998 to Grazioli.
Grazioli teaches the following:
1. (Previously Presented) A pneumatic tool (paragraph 3) monitoring device, the pneumatic tool monitoring device (Fig. 1, element 11) comprising: 
a housing (element 11) configured to couple with an exterior surface of a tool (element 12); 
one or more controllers configured to transition the pneumatic tool monitoring device from a hibernate mode to a wake mode in response to detecting operation of the pneumatic tool (paragraph 44, “micro processor 21 in the evaluation and storage mechanism 20 will be aroused from its sleep-mode, previously incorporating the microprocessor 21, by the acceleration sensor 18 via an initialization impulse 23”); 
one or more sensors positioned within the housing and configured to measure one or more properties of the tool over a period of time (paragraph 44, “A filter 29 such as an analogue/digital converter measures the first value from the acceleration sensor 18 just 100 micro seconds after "waking" and every 52 micro seconds a new value is recorded until a specific sum of 150 of measuring values have been attained. The evaluation 21.1 in the microprocessor 21 is carried out via an algorithm 22 simultaneously generating a software-controlled data filter 21.2, which determines the data that is to stored as acceleration values belonging to an actual setting process or working process in a storing unit 25 of the evaluation and storage mechanism. A discriminator 19 such as a temperature or pressure-sensitive sensor (see 19.1 in FIG. 9) is also provided alongside the acceleration sensor 18 on the hand-held tool.”), 
wherein at least one of the one or more sensors is activated when the pneumatic tool monitoring device is in the wake mode and deactivated when the pneumatic tool monitoring device is in the hibernate mode (paragraph 16, “In an advantageous embodiment, a method to trigger the microprocessor to leave the sleep-mode of the sensor mechanism and/or the microprocessor is provided. Power is saved when the sensor mechanism and/or the microprocessor are transported into a sleep-mode, which can be stopped by a trigger impulse or a trigger method.”; paragraph 55, “For the initialization of the filter 29 and the interface 30, an initialization impulse is triggered via the acceleration sensor 18 such as an Piezo-ceramic pick-up, through which the sensing device is awakened from its sleep mode”); 
a communication interface configured to transmit data from the tool monitoring device to one or more external devices, the transmitted data being generated based at least in part on the measured one or more properties of the tool over the period of time (paragraph 55, “When such a hand-held working tool, like a setting device, is put into operation, the raw and unprocessed acceleration data conveyed, which has not been evaluated in the sensing device of the hand-held working tool, is sent as an electromagnetic impulse via the interface 30 for data communication and an antenna 34.”; paragraph 56-57, Fig. 5 and 6a, “This data is picked up by an interface according to FIG. 5, which the operator of the hand-held tool carries. [0057] As illustrated in FIGS. 5 and 6a, the interface 110 can be clipped onto the belt of the operator.”); and 
a power source configured to provide power to the one or more sensors and the communication interface (paragraph 16, “ Power is saved when the sensor mechanism and/or the microprocessor are transported into a sleep-mode, which can be stopped by a trigger impulse or a trigger method. ”; paragraph 15, “The data stored here could either be transmitted to the evaluation and storage mechanism of the interface or the hand-held tool via a data reading device or via the interface for data communication or the device for data communication.”; paragraph 26, “The previously illustrated sensor mechanism and the electrical mechanisms required for the working of this device have to be supplied with power. In hand-held tools such as setting tools this can be provided by one or numerous batteries or accumulators or by at least partially hammering hand-held tool devices via a mains connection or a connection to a generator”).
2. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein the power source is configured to provide power to the one or more sensors and the communication interface when the when the pneumatic tool monitoring device is in the wake mode and to withhold power from one or more of at least one of the one or more sensors or the communication interface when the pneumatic tool monitoring device is in the hibernate mode (paragraph 15, “The power intake in sleep-mode can average three micro amperes in comparison to a power intake of 10 milliamperes in an active-mode. ”).
3. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein at least one sensor in the one or more sensors comprises a wake sensor and wherein operation of the pneumatic tool is detected based on measurements of the wake sensor (paragraph 44, “micro processor 21 in the evaluation and storage mechanism 20 will be aroused from its sleep-mode, previously incorporating the microprocessor 21, by the acceleration sensor 18 via an initialization impulse 23”).
4. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein the housing is configured to couple with the exterior surface of the tool at a plurality of attachment points (Fig. 1, paragraph 41).
6. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein each of the one or more properties of the tool comprises either an electromagnetic property or a physical property (paragraph 44, “A filter 29 such as an analogue/digital converter measures the first value from the acceleration sensor 18 just 100 micro seconds after "waking" and every 52 micro seconds a new value is recorded until a specific sum of 150 of measuring values have been attained. The evaluation 21.1 in the microprocessor 21 is carried out via an algorithm 22 simultaneously generating a software-controlled data filter 21.2, which determines the data that is to stored as acceleration values belonging to an actual setting process or working process in a storing unit 25 of the evaluation and storage mechanism. A discriminator 19 such as a temperature or pressure-sensitive sensor (see 19.1 in FIG. 9) is also provided alongside the acceleration sensor 18 on the hand-held tool.”).
7. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein the one or more controllers are further configured to: generate one or more data signatures based at least in part on the one or more measured properties (paragraphs 43-49, 54-63).
8. (Previously Presented) The pneumatic tool monitoring device of claim 7, wherein the one or more controllers are further configured to: compare at least one generated data signature in the one or more generated data signatures to one or more stored data signatures; and generate a diagnostic assessment based at least in part on the comparison (paragraph 54).
10. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein the one or more sensors comprise one or more of: an audio sensor, an accelerometer, an inertial measurement unit (IMU) sensor, a pressure sensor, a barometric sensor, an electrical current sensor, a voltage sensor, a hall effect sensor, an electromagnetic sensor, or a temperature sensor (paragraph 44, “A filter 29 such as an analogue/digital converter measures the first value from the acceleration sensor 18 just 100 micro seconds after "waking" and every 52 micro seconds a new value is recorded until a specific sum of 150 of measuring values have been attained. The evaluation 21.1 in the microprocessor 21 is carried out via an algorithm 22 simultaneously generating a software-controlled data filter 21.2, which determines the data that is to stored as acceleration values belonging to an actual setting process or working process in a storing unit 25 of the evaluation and storage mechanism. A discriminator 19 such as a temperature or pressure-sensitive sensor (see 19.1 in FIG. 9) is also provided alongside the acceleration sensor 18 on the hand-held tool.”).
20. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein the one or more controllers are configured to transition the pneumatic tool monitoring device from the wake mode into the hibernate mode based at least in part on inactivity of at least one of the one or more sensors (paragraph 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grazioli as applied to claims above, and further in view of U.S. Pub. No. 2014/0240125 to Milwaukee, supplied by applicant.
Grazioli teaches the following: 
13. (Previously Presented) The pneumatic tool monitoring device of claim 11, wherein the communication interface comprises one of a wireless interface, and infrared interface, a Bluetooth interface, a near-field communications interface, or a radio frequency interface (paragraph 43).  

Grazioli fails to teach
5. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein the housing is configured to removably couple with the exterior surface of the tool.
9. (Previously Presented) The pneumatic tool monitoring device of claim 7, wherein the one or more controllers are further configured to: transmit location data indicating a location of attachment of the tool monitoring device on the tool.
11. (Previously Presented) The pneumatic tool monitoring device of claim 1, wherein the one or more external devices comprise one or more cloud servers.
12. (Previously Presented) The pneumatic tool monitoring device of claim 11, wherein the communication interface comprises a cellular communications interface and wherein the communication interface configured to transmit data from the tool monitoring device directly to the one or more cloud servers.
13. (Previously Presented) wherein the communication interface is configured to transmit data from the tool monitoring device to the one or more cloud servers via a gateway device disposed between the tool monitoring device and the one or more cloud servers.

Milwaukee teaches the following: 
The tool monitoring device, the tool monitoring device comprising (a method of tracking a powered tool, abstract, paragraph (0086): a housing configured to couple with an exterior surface of a tool (a tracking unit which mounted to the exterior housing of the tool, paragraph (0086); one or more sensors positioned within the housing and configured to measure one or more properties of the tool over a period of time (the tracking unit has sensors which measure tool temperature and vibrations based on a timer, paragraphs (0082], (0086); a communication interface configured to transmit data from the tool monitoring device to one or more external devices, the transmitted data being generated based at least in part on the measured one or more properties of the tool over the period of time (the tracking unit transmits the sensor data through the cellular unit to mobile device based on a timer, figs. 2 & 10, paragraph (0046], (0049], (0082], (0086); and a first power source configured to provide power to the one or more sensors and the communication interface (an additional energy storage device enables the tracking unit with sensors and a cellular unit to operate, paragraph (0046). 
As per claim 5, Milwaukee discloses the tool monitoring device of claim 1. Milwaukee additionally discloses wherein the housing is configured to removably couple with the exterior surface of the tool (the tracking unit is mechanically (removably) mounted to the tool, paragraph (0086)).
As per claim 9, Milwaukee additionally discloses wherein the one or more controllers are further configured to: transmit location data (the tracking unit controller transmits the position of the tracking unit, paragraph (0049). While Milwaukee does disclose where the position data is granular enough for indicating a location of attachment of the tool monitoring device on the tool, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the position data would be indicative of a position on a power tool, particularly if the power tool were of a stationary type to enable to locate the attachment on the tool.
As per claim 11, Milwaukee discloses the tool monitoring device of claim 1. Milwaukee additionally discloses wherein the one or more external devices comprise one or more servers (the tracking unit transmits to a server via the cellular unit (interface), paragraphs [0049]-(0050)). While Milwaukee does not specifically disclose where the server is a cloud server, cloud computing is well-known since the early 1960s and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have resided in a specific location reachable by a cellular signal, such as in a cloud server, to enable the server to be virtualized, making its resources accessible to users remotely over a network.
As per claim 12, Milwaukee discloses the tool monitoring device of claim 11. Milwaukee additionally discloses wherein the communication interface comprises a cellular communications interface and wherein the communication interface configured to transmit data from the tool monitoring device directly to the one or more cloud servers (the tracking unit transmits to a server via the cellular unit (interface), paragraphs (0049)-(0050). While Milwaukee does not specifically disclose where the server is a cloud server, cloud computing is well-known since the early 1960s and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have resided in a specific location reachable by a cellular signal, such as in a cloud server, to enable the server to be virtualized, making its resources accessible to users remotely over a network.
As per claim 13, Milwaukee discloses the tool monitoring device of claim 11. Milwaukee additionally discloses wherein the communication interface comprises one of a wireless interface, and infrared interface, a Bluetooth interface, a near-field communications interface, or a radio frequency interface and wherein the communication interface is configured to transmit data from the tool monitoring device to the one or more servers via a gateway device disposed between the tool monitoring device and the one or more servers (the tracking unit uses the cellular unit (wireless interface) to transmit to a server via the base station or gateway, fig. 10, paragraphs (0049)-(0050). While Milwaukee does not specifically disclose where the server is a cloud server, cloud computing is well-known since the early 1960s and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have resided in a specific location reachable by a cellular signal, such as in a cloud server, to enable the server to be virtualized, making its resources accessible to users remotely over a network.
Since Milwaukee teaches wireless tracking that enables the tracking unit 550 positioned in such a way as to avoid obstructing an operator of the tool (paragraph 86), enables gps positioning (paragraph 49) which is widely available and can be used anywhere in the world, enables cellular communication (paragraph 49-50) which delivers high data rates, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of wireless tracking as taught by Milwaukee to improve the tool monitoring of Grazioli for the predictable results of enabling enables the tracking unit 550 positioned in such a way as to avoid obstructing an operator of the tool (paragraph 86), enables gps positioning (paragraph 49) which is widely available and can be used anywhere in the world, enables cellular communication (paragraph 49-50) which delivers high data rates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896